                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                      BEAUFORT DIVISION

Marcus Gainey,                                    )
                             Petitioner,          )       C/A No. 9:18-cv-01645-TMC
                                                  )
vs.                                               )                ORDER
                                                  )
Bonita Mosley, Warden,                            )
                             Respondent.          )
__________________________________________)
       The Petitioner, Marcus Gainey, proceeding pro se, brings this action pursuant to 28 U.S.C.

§ 2241 for habeas relief, challenging an administrative disciplinary action he received while

incarcerated at the Federal Correctional Institution Edgefield. In accordance with 28 U.S.C. §

636(b)(1) and Local Civil Rule 73.02(B)(2)(c) D.S.C., this matter was referred to a magistrate

judge for pretrial handling. On July 3, 2018, the magistrate judge issued a Proper Form Order

instructing Petitioner to bring his case into proper form by July 24, 2018. (ECF No. 6). Before the

court is the magistrate judge’s Report and Recommendation (“Report”), recommending that the

court dismiss this case without prejudice in accordance with Rule 41 of the Federal Rules of Civil

Procedure.1 (ECF No. 10). The magistrate judge alerted Petitioner of his right to file objections to

the Report. Id. at 4. However, Petitioner has still not brought the case into proper form, nor has he

filed any objections to the Report.

         The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a



1
  The magistrate judge specifically stated in the Report that if Petitioner brought the case into proper form before the
time for objections had expired, the Clerk would vacate the Report and return the file to the magistrate judge for
further pretrial handling. (ECF No. 10 at 2).

                                                           1
timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the Report (ECF No. 10), which is incorporated herein by reference.

Accordingly, for the reasons stated in the Report, this case is DISMISSED without prejudice in

accordance with Rule 41 of the Federal Rules of Civil Procedure.

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find both that this constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the Petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                       s/Timothy M. Cain
                                                       United States District Judge

Anderson, South Carolina
October 2, 2018




                                                  2
